Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Teran et al., Pub. No.  2010/0131902, teach determining a plurality of suggested search queries for a received partial search query from user. The received partial search query is predicted to be a navigational query. A web address is selected based on the predicted navigational query. A search assistance list that includes selected web address is generated. The search assistance list is displayed to the user in response to the received partial search query. The partial search query may include any number of characters of a search query being entered by the user; the partial search query is transmitted from user computer to search engine through network, and is received by suggested search manager. A navigational query determiner  is configured to predict that the characters entered as partial search query correspond to a navigational query. The navigational query determiner is configured to determine whether the characters  of partial search query match the leading characters of a navigational search query in a search history. In addition, the navigational query determiner is configured to determine whether the characters  of partial search query match the leading characters of any word of a multi-word navigational search query in a search history. A suggested search query of the plurality of suggested search queries having a highest relevance to the user is determined. A search assistance list is generated and displayed to the user. The 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that receiving resource locator data generated by code embedded in a resource, the resource locator data specifying a resource that was visited by a user device identified by a device identifier; identifying a content feed associated with a publisher of the resource; identifying one or more regular expressions that control distribution of content items identified in the content feed, each regular expression specifying a set of matching character strings that control eligibility of content items to be provided to user devices that submitted resource locator data matching one of the one or more regular expressions; identifying, from the identified one or more regular expressions, a first matching regular expression that matches the resource locator data generated by the code; selecting a content item that is eligible for distribution based on the identification of the first matching regular expression; and providing data that causes presentation of the selected content item to the user device as set forth in claims 2-21.  Claims 2-21 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448